       Case 1:19-cv-05450-VSB-KHP Document 88 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        8/10/2021
  JASON MASON,

                             Plaintiff,                    19-CV-5450 (VSB) (KHP)
                      -against-                            ORDER
  CITY OF NEW YORK, ET AL.,

                             Defendant.

KATHARINE H. PARKER, United States Magistrate Judge:

       By letter dated, July 28, 2021, Plaintiff requests that the Court send Plaintiff subpoena

forms to request documents from the Correction Health Services. Plaintiff’s request is denied.

Plaintiff may request and is entitled to receive his own medical records from the health facility

without issuance of a subpoena.

       Plaintiff’s request to subpoena trial witnesses is denied without prejudice. There has

not been a trial date set yet in this case. Plaintiff will be given ample time prior to the trial date

to obtain trial witness subpoenas.

SO ORDERED.

 Dated:    August 10, 2021
           New York, New York

                                                                 KATHARINE H. PARKER
                                                             United States Magistrate Judge
